DETAILED ACTION
Election
Claims 1-24 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2021.
To clarify, Applicant elected Group I, which encompasses independent claims 1 and 25. However, Applicant also elected Species 1C over 2C, whereby the latter is drawn to the horizontal flow embodiment of Figure 8. Because claim 1 is directed narrowly to this embodiment – the sixth line recites the concept of “horizontal flow” – this claim and its dependents have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpi et al., US 2015/0299859, in view of Shishikura, US 2008/0261074.
Kilpi provides an ALD apparatus comprising a vacuum chamber (104) which, in turn, encloses a reaction chamber (103) ([0044], Fig. 1). The system executes atomic layer deposition [0042]. Although Kilpi provides a “shield,” or gate valve, its relative position is indeterminate [0045]. In supplementation, Shishikura, like Kilpi, provides a nested arrangement of interior (40) and exterior (10) chambers, whereby a shield (46) is disposed therebetween (Fig. 1). The shield moves to a position which fronts a loading opening (34) of the vacuum chamber [0027]. In view of this guidance, it would have been obvious to dispose Kilpi’s gate valve between the reaction and vacuum chambers, as it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716